EXHIBIT 12 WESBANCO, INC. Computations of Consolidated Ratios of Earnings to Fixed Charges (Dollars in thousands - unaudited) For the six months For the twelve months ended June 30, ended December 31, Excluding Interest on Deposits: Fixed Charges: Interest Expense (excluding interest on deposits) Interest Factor Within Rent Expense (1) Preferred Stock Dividend (2) - Total Fixed Charges Earnings: Income before Income Taxes Fixed Charges (excluding preferred dividends) Total Earnings Ratio of Earnings to Fixed Charges, Excluding Interest on Deposits Including Interest on Deposits: Fixed Charges: Interest Expense Interest Factor Within Rent Expense (1) Preferred Stock Dividend (2) - Total Fixed Charges Earnings: Income Before Income Taxes Fixed Charges (excluding preferred dividends) Total Earnings Ratio of Earnings to Fixed Charges, Including Interest on Deposits (1) The portion of rents shown as representative of the interest factor is one-third of total net operating lease expenses. (2) Represents the dividend accrued on the Series A Preferred Stock for the period ended June 30, 2009.
